10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:19-cv-00204-AWI-BAM Document 22 Filed 06/24/19 Page 1 of 19

ROBERT R. POWELL, SBN 159747
SARAH E. MARINHO, SBN 293690
POWELL & ASSOCIATES

925 West Hedding Street

San Jose, California 95126

T: (408) 553-0201

F: (408) 553-0203

E: rpowell@rrpassociates.com

Attorneys for Plaintiffs

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF CALIFORNIA

ANGELINA NUNES, individually and as
Guardian Ad Litem for her minor children
D.X. and L.X., EMANUEL ALVES,

Plaintiffs,

CARRIE STEPHENS, COUNTY OF
STANISLAUS, ARATA, SWINGLE, VAN
EGMOND & GOODWIN (PLC), BRAD J.
SWINGLE, AMANDA HEITLINGER, Does
1-20,

Defendants.

i

 

Case No: 19-CV-00204-A WI-BAM

PLAINTIFFS’ OPPOSITION TO
DEFENDANTS ARATA, SWINGLE,
VAN EGMOND & GOODWIN, BRAD J.
SWINGLE AND AMANDA
HEITLINGER’S MOTION TO DISMISS
[F.R.C.P. 12(b)(6)]

Hearing Date: July 8, 2019
Hearing Time: 1:30 P.M.
Courtroom 2

Hon. Anthony W. Ishii

 

Plaintiffs’ Opposition to Defendants’ Motion to Dismiss
Nunes, et al., v. Carrie Stephens, et al.

US. District Court for the Eastern District of California
Case No.: 19-CV-00204-AWI-BAM

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Il.

IIL.

Case 1:19-cv-00204-AWI-BAM Document 22 Filed 06/24/19 Page 2 of 19

 

TABLE OF CONTENTS
INTRODUCTION. 0.0.00. ceeeceeccceecceececueeeeeeeseeecceuececueseuseseauesersueseuesssss 1
LEGAL STANDARD.......0.. cece ceecccecceeeecseeeecesecuucesuucscueeceuaesceunctanerecenessans 1
ARGUMENT... 00.0... ceeccceccceeceeeeue cece eeeeesssuscssvecsuececaeseeaeesueesssanecenes 4

. THE NINTH CIRCUIT HAS RECOGNIZED A CONSTITUTIONAL

RIGHT TO PRIVACY FOR STATE JUVENILE CASE FILES..............c0cccceeeees 4

. W&IC § 827 CREATED A CLEARLY ESTABLISHED LIBERTY

INTEREST IN CONFIDENTIAL JUVENILE CASE FILES, AND
UNAUTHORIZED ACCESS IS A PROCEDURAL DUE PROCESS
VIOLATION UNDER THE 147! AMENDMENT............cccccccccccseececceccseeeecece 5

. A&S IS A “PERSON” UNDER 42 U.S.C. § 1983, AND THE

FIRM AND DEFENDANTS SWINGLE AND HEITLINGER ARE

LIABLE TO PLAINTIFFS DUE TO JOINT ACTION WITH THE

COUNTY AND DEFENDANT STEPHENS FOR VIOLATING

PLAINTIFFS’ RIGHTS... oo... cece ececceeccaeecceececeescsuuecccseceneceseeseeseseanesens 10

1. A&S Can Be Sued As A Person For Civil Rights Violations...............6..05 10
2. Aside From The Alleged Facts Showing Incompetence

And/Or A Knowing Violation Of Law, Defendants Swingle &
Heitlinger Were Not Engaging In Discretionary Functions.................066.. 13

IV. CONCLUSION ........ 000 cece cc ceccceecceseeseeesuecssueccsuueccuecesueeeuaretsresscaneses 15

i

 

Plaintiff's Opposition to Defendants’ Motion to Dismiss
Nunes, et al. v. Carrie Stephens, et al.

US. District Court for the Eastern District of California
Case No.: 19-CV-00204-AWI-BAM

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:19-cv-00204-AWI-BAM Document 22 Filed 06/24/19 Page 3 of 19

Cases

Ashcroft v. Iqbal, 556 U.S. 662 (2009)........cccccsceeececseccecccceuaueeseseeeseeessrersrssseeeeeeees 3
Cahill v. Liberty Mutual Ins. Co., 80 F.3d 336 (9th Cir.1996)......0ccccccceeeccccccesesevecseceeee: 3
Carlo v. City of Chino, 95-55798, 105 F.3d 493 (9th Cir. 1997)....0cee.cccccccesecesteseceseseees 9
Conservation Force v. Salazar, 646 F.3d 1240 (9th Cir. 2011).......cccccccccesseseececseesceeeee 3
Daniels-Hall v. National Educ. Ass’n, 629 F.3d 992 (9th Cir. YAU 0) ee 3
Davis v. Sherer, 468 U.S. 183 (1984)... .....ccccccecccsescccescceecccusccuscesssscesscuresccenscenss 9
Devereaux v. Abbey, 263 F. 3d 1070 (9 Cir. 2001)........cccsecccececcceecceccusccccetetesccestee 7

D. K. ex rel. G.M. v. Solano County Office of Educ., 667 F.Supp.2d 1184 (ED Cal. 2009).... 3

FE. Trotter, Inc., v. Watkins, 869 F. 2d 1312 (9 Cir. 1989)... ..ecceeccccceecccceeestevese 13, 14
Filarsky v. Delia, 556 U.S. 377 (2012)......ccccccsccccecsccecceaceeeecsuscseusssutcccuteseceeecs 13
Gonzalez v. Spearman, 2018 U.S. Dist. LEXIS 132975 (E.D. Cal., Aug. 7, 2018).........c.c eee 6
Gonzalez v. Spencer, 336 F.3d 832 (9th Cir. 2003)..........ceccccesecaccesccusceuccevcceutecs 2,4,5
Harlow vy. Fitzgerald, 457 U.S. 800 (1982).........cccccesccusccesceusececcucessteccescetececeecceeces 7
Harper v. City of Los Angeles, 533 F.3d 1010 (9th Cir.2008).........ccccccccsececeeeccesececuees 13
Johnson y. State of Cal., 207 F.3d 650 (9th Cir. 2000) .......ceccccecccsseeeccceccccccccccecceeece 3
Lugar v. Edmondson Oil Co., 457 U.S. 922 (1982)... ...cccccceccceccuccccctcuccenccucccuecccesees 11
Mabe v. County of San Bernardino, 237 F.3d. 1101 (9 Cir. 2001).........ccccccceeeeessseeen 4,8
Malley v. Briggs, 475 U.S. 335 (1986)......cccccccecccsesccueecceseseseusceucseucssersceeueeseeeecs 7
Monell v. Dep’t of Soc. Servs., 436 U.S. 658 (1978). .cccccccccscccsceuccucccceseucceuscetecceeess 10
Moodian v. County of Alameda, 206 F. Supp. 2d 1030 (N.D. Cal. 2002)... cece eee cc cence eeeees 7
Planned Parenthood of Missouri v. Danforth, 428 U.S. 52 (1976)...0...ccccccccccseeeerseeeecees 15
rat

 

Plaintiff's Opposition to Defendants’ Motion to Dismiss
Nunes, et al. v. Carrie Stephens, et al.

US. District Court for the Eastern District of California
Case No.: 19-CV-00204-AWI-BAM

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:19-cv-00204-AWI-BAM Document 22 Filed 06/24/19 Page 4 of 19

Rigsby v. Cty. of L.A., 2011 U.S. Dist. LEXIS 158501 (C.D. Cal. 2011)..0....ccccecssesseeeen 5, 6
Schneider v. California Dept. of Corr., 151 F.3d 1194 (9th Cir. 1998)... ec eceetece eee en ene 3
Smith v. Maryland, 442 U.S. 735 (1979)......cccccccccccccceceeeeseecessusueeeeeececcesseceeeeccececs 14
Sprewell v. Golden State Warriors, 266 F.3d 979 (9th Cit.).......cccceccccecccccccccsseccceeececee 3
Tsao v. Desert Palace, Inc., 698 F. 3d 1128 (9" Cir. 2012)......ceccccccccceeecccsecccetttececcees 11
Villegas v. Gilroy Garlic Festival Ass’n, 541 F. 3d 950 (9™ Cir. 2008)... cece ec ec eee ee eee enees 11
Wilks v. Reyes, 5 F.3d 412 (9 Cir. 1993)...... 0c cccccecececcccuseucececcceecececeeteeteeeeceseecc 4
Ziglar v. Abbasi, 137 S. Ct. 1843 (2017).......ccccecccccusecececseessecuuessesecceeeeeeceseeeccccee 7

Federal Rules of Civil Procedure
Fed. R. Civ. Pro. 12(b)(6).........cccccccssecesccuesecceseceueeseuesssrusessenescecntecsecsettececcs. 2
42 ULS.C. § 1983.00 eee cecccccseecesseeesessuueseseueseeue estan ssssueeseueueeesiceeeesccces 10, 11

Relevant California Statutes

Cal. Welf. & Inst. Code § 827..........cccccccccecccceuecccueceeeuesseuesesceeeceeeeescceeses. passim

iii

 

Plaintiff's Opposition to Defendants’ Motion to Dismiss
Nunes, et al. v. Carrie Stephens, et al.

U.S. District Court for the Eastern District of California
Case No.: 19-CV-00204-AWI-BAM

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:19-cv-00204-AWI-BAM Document 22 Filed 06/24/19 Page 5 of 19

I, INTRODUCTION _

In a previously filed civil rights matter, Plaintiffs herein are suing the County of
Stanislaus for the alleged wrongful removal of the minor children by social workers from the
County’s Community Services Agency. (Nunes v. County of Stanislaus, No.: 17-cv-00633-
DAD-SAB). They kept the children and parents separated (they visited of course) for just shy
of two months without having ever filed a juvenile court case Petition, and, after keeping from
the parents evidence received literally a day after they forced the separation by forced signing
of a “safety plan,” which evidence made clear the injury to the child was of a common nature
in a common area of the body — not child abuse.

In defending itself from that suit, the County of Stanislaus and the defendant employees
thereof, retained the law firm of Arata, Swingle, Van Egmond & Goodwin (“A&S”), who
were contracted to represent the government entity for various civil liti gation matters.
(Complaint, 4:2-6).

Plaintiffs filed this current action on February 12, 2019, against Defendant law firm
A&S, as well as two of the firm’s attorneys, Bradley Swingle and Amanda Heitlinger.
Plaintiffs allege that A&S, Mr. Swingle and Ms. Heitlinger were given unlawful access to the
minor children’s statutorily protected juvenile case files, in violation of California’s Welfare
& Institutions Code § §827 during — in fact it is believed preceeding — the filing of the lawsuit
in the prior action. This unlawful access and inspection of confidential juvenile files violated

Plaintiffs’ privacy rights guaranteed under the United States Constitution.

 

Plaintiff's Opposition to Defendants’ Motion to Dismiss
Nunes, et al., v. Stephens, et al.
U.S.D.C. Eastern Dist. Cal. Case No. 19-CV-00204-A WI-BAM

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:19-cv-00204-AWI-BAM Document 22 Filed 06/24/19 Page 6 of 19

The Defendant law firm and the lawyer partner Mr. Swingle, and associate attorney of
the law firm Ms. Heitlinger, have now filed a motion to dismiss pursuant to Federal Rule of
Civil Procedure 12(b)(6).

In summary, Plaintiffs will argue that,

1) Gonzalez v. Spencer, 336 F.3d 832 (9th Cir. 2003), cert. denied 540 U.S. 940 (2003)
has recognized that access to juvenile case files by persons other than those statutorily
authorized to access (or those receiving court approval through a W&IC §827 petition
process) is a constitutional violation,

2) the state statute the Defendants violated creates a clearly established liberty interest
in the confidential materials and information in a juvenile case file (as that term is defined
under California law at CRC 5.552), and a violation of that procedure — such as ignoring it —
is a procedural due process violation under the 14" Amendment,

3) qualified immunity does not protect the plainly incompetent or those who knowingly
violate the law,

4) the individual Defendants Swingle and Heitlinger violated W&IC §827, and A&S is
a “person” subject to the same liability and scrutiny as a state chartered municipality when
acting in a government actor’s capacity,

5) the U.S. Supreme court has recognized 4 Amendment rights in privacy of minors
where courts already recognize rights of privacy; as is the case with W&IC §827

Plaintiffs of course also make the point the Defendants efforts to dissolve Plaintiffs’
claims come in the context of a Motion to Dismiss pursuant to FRCP 12(b)(6), a proceeding

deferential to the Plaintiffs’ well pled allegations — still in a “notice pleading” forum even

2

 

Plaintiff's Opposition to Defendants’ Motion to Dismiss
Nunes, et al., v. Stephens, et al.
U.S.D.C. Eastern Dist. Cal. Case No. 19-CV-00204-AWI-BAM

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:19-cv-00204-AWI-BAM Document 22 Filed 06/24/19 Page 7 of 19

after the holdings in Twombly and Iqbal — and respectfully request leave to amend if in fact
the Court finds the Plaintiffs Complaint and allegations in it wanting.
Il. LEGAL STANDARD

When the Court is deciding on a Motion to Dismiss for failure to state a claim, all
allegations of material fact must be accepted as true and construed in the light most favorable
to the nonmoving party. [D. K. ex rel. G.M. v. Solano County Office of Educ., 667 F.Supp.2d
1184, 1189 (ED Cal. 2009).] All reasonable inferences are in favor of the nonmoving party.
[Johnson y. State of Cal., 207 F.3d 650, 653 (9th Cir. 2000).] “The complaint must ‘contain
sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its
face.”” [Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).] “A complaint should not be dismissed
unless a plaintiff can prove no set of facts in support of his claim which would entitle him to
relief.” [Cahill v. Liberty Mutual Ins. Co., 80 F.3d 336, 338 (9th Cir.1996).]

A motion to dismiss brought pursuant to Rule 12(b)(6) tests the legal sufficiency of a
claim, and dismissal is proper if there is a lack of a cognizable legal theory or the absence of
sufficient facts alleged under a cognizable legal theory. [Conservation Force v. Salazar, 646
F.3d 1240, 1241-42 (9th Cir. 2011) (quotation marks and citations omitted).] In resolving a
12(b)(6) motion, a court’s review is generally limited to the operative pleading. [Daniels-Hall
v. National Educ. Ass’n, 629 F.3d 992, 998 (9th Cir. 2010); Sanders v. Brown, 504 F.3d 903,
910 (9th Cir. 2007); Schneider v. California Dept. of Corr., 151 F.3d 1 194, 1197 n.1 (9th Cir.
1998).]

A complaint should not be dismissed unless it appears beyond doubt that the plaintiff
can prove no set of facts in support of the claim that would entitle the plaintiff to relief.

[Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir.)]

3

 

Plaintiff's Opposition to Defendants’ Motion to Dismiss
Nunes, et al., v. Stephens, et al.
U.S.D.C. Eastern Dist. Cal. Case No. 19-CV-00204-AWI-BAM

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:19-cv-00204-AWI-BAM Document 22 Filed 06/24/19 Page 8 of 19

iil. ARGUMENT

A. THE NINTH CIRCUIT HAS RECOGNIZED A CONSTITUTIONAL RIGHT
TO PRIVACY FOR STATE JUVENILE CASE FILES

There are only two elements necessary to establish a claim under 42 U.S.C. § 1983 — (1)
a person or entity acts under color of state law, (2) to violate the constitutional rights of
another person. [See 42 U.S.C. § 1983; Mabe v. San Bernardino County, 237 F.3d 1101, 1106
(9th Cir. 2001).]

In Gonzalez v. Spencer, the Ninth Circuit found that unlawful access of juvenile case
files violates the constitutional rights of the individual. [Gonzalez v. Spencer, 336 F.3d 832,
834-835 (9th Cir. 2003), cert. denied 540 U.S. 940 (2003).] While representing a County
agency in a civil rights lawsuit, an attorney cannot access or inspect Juvenile Case Files
without judicial authorization, and even if counsel in such a scenario could have obtained the
case file without permission, they are still required to seek permission from the judge. See Id.,
at 835.

Had the Gonzalez Court not recognized a Constitutional right to juvenile case-file
privacy, then Mr. Gonzalez’s 1983 claim would have failed at the outset and would have been
dismissed for failure to state a claim because the allegations would not be enough to satisfy
the second element of a 1983 claim — specifically, the requirement that a Plaintiff allege the
violation of a right protected by a U.S. statute or the Constitution.

The Court in that case further stated that if the Plaintiff were able to prove that the
appellee violated his constitutional rights, he would be entitled to as least nominal damages.
[Gonzalez, supra, 336 F. 3d at 835, citing to Wilks v. Reyes, 5 F. 3d 412 (9% Cir. 1993).]
Therefore, the Gonzalez Court necessarily decided that a constitutional violation was
adequately alleged — i.e., unauthorized access to juvenile case files — which, if proven at trial

would entitle the plaintiff to nominal damages. The Gonzalez court stated,

4

 

Plaintiffs Opposition to Defendants’ Motion to Dismiss
Nunes, et al., v. Stephens, et al.
U.S.D.C. Eastern Dist. Cal. Case No. 19-CV-00204-AWI-BAM

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:19-cv-00204-AWI-BAM Document 22 Filed 06/24/19 Page 9 of 19

Because Spencer improperly obtained access to Gonzalez’s juvenile court file, we
need not reach the question whether Spencer’s use of Gonzalez’s file in
depositions also violated his constitutional rights. [/d. 835]

The Court’s choice of the word “also” in its decision clearly evinces its reasoning that
there exists a cognizable constitutional right to privacy for juvenile case-files, and that the
question of whether or not use of such files “also” violated the Plaintiff's rights was an issue
the Court would not need to answer; in other words “access” by privately retained counsel
was enough for a constitutional rights violation.

The Defendants relied in their motion to dismiss on an unpublished, lower court
decision, Rigsby v. Cty. of L.A., 2011 U.S. Dist. LEXIS 158501 (C.D. Cal. 201 1), which has
no precedential value at all. Also, the facts of Rigsby are markedly different than Gonzalez.
As it is 2019, Plaintiffs can refer the Court to the half-hour long argument in the 9" Circuit;
https://www.courtlistener.com/audio/41122/armonia-ri gsby-v-county-of-los-angeles/

What anyone who is willing to listen will hear, is a lengthy argument about the manner in
which the social worker accessed and used juvenile case files — at no point does the Rigsby
court discuss or explore the issue of a violation of privacy rights that are constitutionally
protected. The discussion was entirely about the rights of social workers to use juvenile case
files from one case in another juvenile case. The Rigsby court’s comments about Gonzalez
were not necessary to the Court’s findings and therefore dicta.

In Rigsby, the defendants alleged to have unlawfully accessed juvenile files were
County social workers, as opposed to Gonzalez, where, similar to this case, the allegations
were against civil litigation counsel retained to serve the County’s interests. [Gonzalez, supra,
336 F. 3d at 834; Rigsby, supra, 2011 U.S. Dist. LEXIS 158501, at *2.]

The Rigsby Court, therefore, only examined juvenile case file privacy in the context
social workers who were alleged to have unlawfully accessed the files during an ongoing

juvenile proceeding. This crucial difference explains the Rigsby Court’s analysis in contrast

 

Plaintiff's Opposition to Defendants’ Motion to Dismiss
Nunes, et al., v. Stephens, et al.
U.S.D.C. Eastern Dist. Cal. Case No. 19-CV-00204-AWI-BAM

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:19-cv-00204-AWI-BAM Document 22 Filed 06/24/19 Page 10 of 19

with the Gonzalez Court’s analysis. [Id. *2 — noting Gonzalez did not address the access of
juvenile court records by social workers].

Social workers — like the court personnel referenced in Gonzalez — are authorized to
inspect juvenile case-files without prior judicial authorization under California law. Cal. Wel.
& Inst. Code, §§827(a)(1)(A) & (H). Plaintiffs allege in this case that it was not social
workers who accessed the juvenile case-files, but private attorneys from the County-
contracted law firm A&S. Rigsby’s holding and analysis are not relevant in this matter.

Defendants also relied on Gonzalez v. Spearman, 2018 U.S. Dist. LEXIS 132975 (E.D.
Cal., Aug. 7, 2018), another unpublished case. The context in which Gonzalez v. Spearman
was decided, like the Rigsby decision, distinguishes it from this case significantly.

In Gonzalez v. Spearman, the Court was tasked with ruling on a petition for writ of
habeas corpus, wherein the petitioner alleged that information was improperly taken from his
juvenile case files and was admitted into evidence in his criminal case. [Gonzalez, supra,
2018 US. Dist. LEXIS 132975, at *23.] Applying a similar analysis to this case would be
improper due to this large difference in context between Gonzalez v. Spearman and Gonzalez
v. Spencer.

Gonzalez v. Spencer, as a published Ninth Circuit case, recognized a constitutional right
to privacy for juvenile case-files, and clearly ruling with constitutional considerations in
mind, left open the question of whether use of those same files was also a potential

constitutional violation if proven.

B. W&IC §827 CREATED A CLEARLY ESTABLISHED LIBERTY
INTEREST IN CONFIDENTIAL JUVENILE CASE FILES, AND
UNAUTHORIZED ACCESS IS A PROCEDURAL DUE PROCESS
VIOLATION UNDER THE 14TH AMENDMENT

Public officials are protected by qualified immunity when their conduct “does not

violate clearly established statutory or constitutional rights of which a reasonable person

6

 

Plaintiff's Opposition to Defendants’ Motion to Dismiss
Nunes, et al., v. Stephens, et al.
U.S.D.C. Eastern Dist. Cal. Case No. 19-CV-00204-A WI-BAM

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:19-cv-00204-AWI-BAM Document 22 Filed 06/24/19 Page 11 of 19

would have known.” [Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982).] In attempting to show
that a right was clearly established, Plaintiffs do not need to show that the specific conduct
giving rise to liability was previously found to be unconstitutional. [Ziglar v. Abbasi, 137 S.
Ct. 1843, 1866 (2017).] As a result, precedent that is directly on point is not necessary.
[Devereaux v. Abbey, 263 F. 3d 1070, 1075 (9" Cir. 2001).] If the unlawfulness of the
conduct is apparent in light of preexisting law, then the standard for clear establishment is
satisfied. Ibid. The “unlawfulness of the conduct” complained of by Plaintiffs is brought
brightly into focus, when one considers that W&IC §827 Section (2)(C) clearly states, “(C)
An intentional violation of the confidentiality provisions of this paragraph is a misdemeanor
punishable by a fine not to exceed five hundred dollars ($500).”

A maxim of jurisprudence in the area of qualified immunity that applies here, that
beseeches the denial of qualified immunity when “the unlawfulness of the conduct is
apparent,” and applies to these Defendants actions is that qualified immunity protects, “all but
the plainly incompetent and those who knowingly violate the law.” [Malley v. Briggs, 475
U.S. 335 (1986).] As stated by the Court in Moodian v. County of Alameda [ ], 206 F. Supp.
2d 1030 (N.D. Cal. 2002), albeit in a slightly different context (involving analysis of clearly
established law in the context of warrantless removal of children), “Frankly, it is difficult to
conceive how a social worker, whose work is directly governed by state law and regulation,
could claim to have a reasonable belief that a warrantless removal that is expressly prohibited
by state law and regulation is somehow permitted by the Constitution.” [Id. 1035]

As Defendants consist of a law firm and attorneys it is a reasonable inference in favor of
Plaintiffs, which is required to be applied here, that accessing and using state law privileged
documents/information protected by due process ensuring procedures, the Defendants were at
the very least “incompetent,” and least inferentially, “knowingly violating the law.” In fact, it
would be an entirely unreasonable inference to believe that the Defendants could have

“objectively believed” their conduct was lawful, a required second prong of qualified

7

 

Plaintiff's Opposition to Defendants’ Motion to Dismiss
Nunes, et al., v. Stephens, et al.
U.S.D.C. Eastern Dist. Cal. Case No. 19-CV-00204-AWI-BAM

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:19-cv-00204-AWI-BAM Document 22 Filed 06/24/19 Page 12 of 19

immunity analysis Defendants would have the burden of proving. [Mabe v. County of San
Bernardino, 237 F.3d. 1101, 1106 (9" Cir. 2001)]

The statute at the heart of all this, the one the Defendants chose to ignore [W&IC §827],
is bursting with, and clear in its language about, the breadth of the confidentiality of juvenile
case files. In fact the very first thing the statute addresses is “who” can even “inspect[]” a
juvenile case file. [/d. (a)(1)(A)-(R), see also (4)] Defendants are not on the list.

This hawk-eyed approach of the legislature protecting juvenile case file confidentiality
should come as no surprise. These are files always containing at the very least personal and
private information (even social security numbers can be found in juvenile case files), and
sometimes embarrassing and even horrific information, such as in cases involving sexual
abuse of children. Files may be filled with the child’s medical records or may contain mental
health evaluations on the parents and/or the children.

Further, they contain countless documents and/or information that would never even
overcome the “necessary [to the civil/criminal litigation] and have substantial relevance”
required by the W&IC §827 process, to even make it out of the juvenile case files on a motion,
much less into evidence in matters in the civil litigation! [CRC 5.552 (6)]. Section 5.552 sets
the foregoing standards, and requires a weighing process be applied by the juvenile court
judge.

For that reason, W&IC §827 requires a noticed motion. [Jd. (2)(D); (3)(A)]. That
opportunity to receive notice and be heard aligns perfectly with that familiar notion of
“procedural due process,” as expressed in the statute; the statute is clearly meant to protect it.
The statute says, “Prior to the release of the juvenile case file or any portion thereof, the court
shall afford due process, including a notice of and an opportunity to file an objection to the
release of the record or report to all interested parties.” [Jd. (3)(B)]. “Procedural due process,”

being the single-most important point of the 14 Amendment to the U.S. Constitution.

 

Plaintiff's Opposition to Defendants’ Motion to Dismiss
Nunes, et al., v. Stephens, et al.
U.S.D.C. Eastern Dist. Cal. Case No. 19-CV-00204-AWI-BAM

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:19-cv-00204-AWI-BAM Document 22 Filed 06/24/19 Page 13 of 19

California state statutes can make constitutional rights clearly established, and indeed
W&IC §827 does that. In Carlo v. City of Chino, 95-55798, 105 F.3d 493 (9th Cir. 1997), the
9" Circuit ruled that a jail watch commander was not entitled to qualified immunity for failure
to allow an arrestee to place a phone call, finding that a California state statute clearly
established the right to make such calls. The Carlo court found that the statute created a
liberty interest which is afforded procedural due process protection under the 14"
Amendment. [Id.]

Like in Carlo, the statute at issue here [W&IC §827] placed substantive limitations on
government actor discretion; it limited not only access, but the right of a person with access to
disseminate. [Carlo, at 499] Plaintiffs argue below that there really is zero “discretion” when
it comes to violating W&IC §827, but felt this point in Carlo relevant since some government
actors (and some private citizens, such as the parents and minors) can inspect juvenile case
files without Court permission — some can even take a copy — but the Defendants are simply
not one of them.

The U.S. Supreme Court backs Plaintiffs argument eloquently. In Davis v. Sherer, 468
U.S. 183 (1984), the Davis court stated,

[N]either federal nor state officials lose their immunity by violating the clear
command of a statute or regulation—of federal or of state law—unless that statute
or regulation provides the basis for the cause of action sued upon.” [Id. 194 n. 12
(emphasis added).]

The Davis court also held, and the Carlo court relied on,

State law may bear upon a claim under the Due Process Clause when the ...
interests protected by the Fourteenth Amendment are created by state law.”
[Citation omitted] Here, the California statute was the basis for Carlo's claim and
thus bears on whether the federal right (procedural protection of the state-defined
constitutional liberty right) was clearly established. [Carlo, 501]

The allegations in this case, the law and the individuals involved in violating it, are

sufficient to proceed to discovery on the full extent of the relationship between Swingle,

9

 

Plaintiff's Opposition to Defendants’ Motion to Dismiss
Nunes, et al., v. Stephens, et al.
U.S.D.C. Eastern Dist. Cal. Case No. 19-CV-00204-AWI-BAM

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:19-cv-00204-AWI-BAM Document 22 Filed 06/24/19 Page 14 of 19

Heitlinger, and A&S, and the foregoing illustrates that the law in question was clearly
established sufficiently enough to overcome any claims of qualified immunity.

C. A&S IS A “PERSON” UNDER 42 U.S.C. 1983, AND THE FIRM
AND DEFENDANTS SWINGLE AND HEITLINGER ARE LIABLE TO
PLAINTIFFS DUE TO JOINT ACTION WITH THE COUNTY AND
DEFENDANT STEPHENS FOR VIOLATING PLAINTIFFS’ RIGHTS

1. A&S Can Be Sued As A Person For Civil Rights Violations

Relevant case law has made clear that private entities may be held liable under 42
U.S.C. § 1983, provided that the Plaintiffs allege state action on the part of the private entity.
Section 1983 actions against private entities are analyzed under the same rationale that
determines liability against government entities: Monell liability. Plaintiffs have alleged that
the law firm of A&S and Swingle and Heitlinger acted jointly with the County government to
violate the rights of the plaintiffs. Plaintiffs have alleged that the Defendants filing this motion
worked both under contract with the County defendant, and engaged in a joint action in which
A&S, Swingle and Heitlinger were integral participants, in a mutually beneficial arrangement,
wherein they all met and discussed the release of the juvenile case file in advance — then
released it. [Dkt. 12, 60, 61, 63, 64] Those are sufficient allegations to determine them “state
actors” for purposes of civil rights violations.

Plaintiffs believe they have more than adequately alleged the grounds for finding
Defendants Swingle and Heitlinger were conducting themselves as state actors in the
Complaint, thus the remainder of this section will address the matter of A&S as a “person”
liable to Plaintiffs (and thus liable just like Swingle and Heitlinger — also persons), and the
extent of their liability as a “state actor” in an employer role. Mr. Swingle and Ms.
Heitlinger’s status and liability are addressed again in the next section of this brief.

Despite the literal use of the word “person” within 42 U.S.C. 1983, entities may be
subject to liability under the statute. [See Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 691

(1978).] Indeed, the Monell court held, “... it is well understood that corporations should be

10

 

Plaintiffs Opposition to Defendants’ Motion to Dismiss
Nunes, et al., v. Stephens, et al.
U.S.D.C. Eastern Dist. Cal. Case No. 19-CV-00204-AWI-BAM

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:19-cv-00204-AWI-BAM Document 22 Filed 06/24/19 Page 15 of 19

treated as natural persons for virtually all purposes of constitutional and statutory analysis.”
[d. 678 — emphasis added] However, note as stated below, Plaintiffs have not alleged
“Monell” liability against A&S as referring to their own “policies, practices, and procedures.”
Plaintiffs HAVE alleged A&S has indeed engaged as a state actor with the County, in the
County’s policy, practice, and custom of flouting the laws of the State of California [W&IC
$827 in particular). [Dkt. 1:9-20]

The Ninth Circuit, among others, has recognized that private entities may be held liable
under section 1983. [Villegas v. Gilroy Garlic Festival Ass’n, 541 F. 3d 950, 954 (9 Cir.
2008) — private entities can, in certain circumstances, be subject to liability under section
1983] In particular, a plaintiff must show that “the conduct allegedly causing the deprivation
of a federal right [is] fairly attributed to the State.” [Tsao v. Desert Palace, Inc., 698 F. 3d
1128, 1139 (9" Cir. 2012) quoting Lugar v. Edmondson Oil Co., 457 U.S. 922, 937 (1982)]

The Tsao Court stated,

Every one of our sister circuits to have considered the issue has concluded that the
requirements of Monell do apply to suits against private entities under § 1983.
[Citations omitted.] Like those circuits, we see no basis in the reasoning
underlying Monell to distinguish between municipalities and private entities
acting under state law. [/d. 1139]

Defendants challenge the idea that A&S is a “person” under section 1983 by claiming
that Plaintiff's failed “to indicate how the Defendant private law firm... ‘A&S’ can be
considered a “person” subject to liability, within the meaning of § 1983.” [Mtn Dis 5:13-17]
Plaintiffs have now explained how A&S can be considered a “person” now using 9" Circuit
law (and seven other circuits are in the “Citations omitted”), but the law only required
plausible allegations for relief; Plaintiffs made those against A&S.

A&S argues they should be released from suit on a Motion to Dismiss because, “(T]he
private law firm of Arata, Swingle, Van Egmond & Goodwin should not be conflated with the
County government, simply by virtue of the firm’s alleged contract with the local government

(and co-defendant) County of Stanislaus “to provide legal representation for various matters

11

 

Plaintiff's Opposition to Defendants’ Motion to Dismiss
Nunes, et al., v. Stephens, et al.
U.S.D.C. Eastern Dist. Cal. Case No. 19-CV-00204-A WI-BAM

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:19-cv-00204-AWI-BAM Document 22 Filed 06/24/19 Page 16 of 19

of civil litigation involving the County.” (Citing Complaint para. 12) They ignore the
allegations in the Complaint of their integral participation in obtaining the juvenile case files
in direct violation of State law and without the due process to which Plaintiffs are entitled.

Plaintiffs are not required to do more in their Complaint than allege facts which give
rise to a plausible claim for relief. The question before the Court is whether Plaintiffs made
factual allegations which allows the Court to plausibly infer that A&S, behaving as or in
concert with a state actor, subjected Plaintiffs to a violation of their Constitutional rights,
either on their own as a “person,” or, through their adoption of the policies, procedures, and
practices of the County. The A&S Defendant points unfairly or at least inaccurately claim
Plaintiffs have not made any “Monell” type allegations against them in the Complaint. [Mtn
Dis 6:3-10] That is true as to A&S itself having such policies and practices, but the case is
young, and their acting in concert with the County on their constitutionally violative policies
can fairly ascribe the same policy to A&S. The Plaintiffs certainly do not have enough
knowledge of A&S policies, practices, and procedures, or the training they provide their
attorneys (or partners, as Mr. Swingle is actually a named partner). For now Plaintiffs are
satisfied with naming A&S as an integral participant in adopting or following the
unconstitutional policy of the County, which is clearly stated as a policy to disregard W&IC
§827 and thereby violate the Plaintiffs rights by obtaining the juvenile case files and doing so
without the requisite notice called for by the statute. That behavior — cooperation with the
County to violate Plaintiffs’ rights and those similarly situated, is the only policy, practice,
and procedure Plaintiffs are aware of at this time.

When discovery proceeds, Plaintiffs will indeed endeavor to find out how frequently
this kind of conduct has gone on, how many times citizens subjected to involvement with the
County’s “child protective services” arm have had their juvenile case files handed out without
adherence to the law. “To make out a claim against Desert Palace under Monell, Tsao must

show that (1) Desert Palace acted under color of state law, and (2) if a constitutional violation

12

 

Plaintiff's Opposition to Defendants’ Motion to Dismiss
Nunes, et al., v. Stephens, et al.
U.S.D.C. Eastern Dist. Cal. Case No. 19-CV-00204-AWI-BAM

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:19-cv-00204-AWI-BAM Document 22 Filed 06/24/19 Page 17 of 19

occurred, the violation was caused by an official policy or custom of Desert Palace.” [Z'sao, at
1139, citing Harper y. City of Los Angeles, 533 F.3d 1010, 1024 (9th Cir.2008)] Plaintiffs
have done that and Defendants motion to dismiss must be denied.

2. Aside From The Alleged Facts Showing Incompetence And/Or
A Knowing Violation Of Law, Defendants Swingle & Heitlinger
Were Not Engaging In Discretionary Functions

Plaintiffs feel they have addressed well enough, as did the Complaint, the “state actor”
status of Defendants Swingle and Heitlinger. Plaintiffs have also already pointed out that
qualified immunity will not protect those who are incompetent or knowingly violate the law,
and it is a quite reasonable inference that Swingle and Heitlinger acted incompetently, and as
pled there is no question they violated the law. In addition to all those problems with the
Defendants motion to dismiss, their actions in flouting the law were not discretionary.

The Defendants are correct when they state that private individuals may be entitled to
seek qualified immunity where the private individuals are retained by a government entity.
[See Filarsky v. Delia, 556 U.S. 377, 393-394 (2012).] However, the broad doctrine of
qualified immunity “shields only actions taken pursuant to discretionary functions.” [FLE.
Trotter, Inc., v. Watkins, 869 F. 2d 1312, 1314 (9™ Cir. 1989) - citing Davis v. Scherer, 468
U.S. 183, 196 n. 14 (1984).] As Plaintiffs have already pointed out, qualified immunity will
not protect those who are incompetent or knowingly violate the law, and it is a quite
reasonable inference that Swingle and Heitlinger did just that. In additions, their actions were
not discretionary.

In Watkins, trustees of an estate sued the Navy alleging that a report created by the
government was not properly in conformity with applicable regulations, leading to the report
overstating the extent of aircraft noise as a pretext to expand onto the landowner’s property.
[/d. 1313] The Court’s analysis of whether strict conformity with the report-drafting

regulations was discretionary is helpful for analysis in this case. Ultimately, the Watkins Court

13

 

Plaintiffs Opposition to Defendants’ Motion to Dismiss
Nunes, et al., v. Stephens, et al.
U.S.D.C. Eastern Dist. Cal. Case No. 19-CV-00204-AWI-BAM

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:19-cv-00204-AWI-BAM Document 22 Filed 06/24/19 Page 18 of 19

tuled that the Navy was entitled to qualified immunity because, although data collection for a
report seems ministerial — as opposed to discretionary — the Court identified that:

Few official actions consist entirely of the unfettered exercise of discretion; most
have some ministerial element. In our characterization of a duty as ministerial or
discretionary, we therefore consider the duty as a whole. Here, for the reasons
given above, we find that the preparation of an AICUZ is a discretionary function.
[/d., at 1315.]

The alleged conduct of A&S, Mr. Swingle and Ms. Heitlinger cannot reasonably be said
to be discretionary. No matter where the line is drawn between ministerial and discretionary
duties, it stands to reason that the naked violation of a state statute cannot, under any
circumstances, be considered “discretionary.” The “duty as a whole” in this case could very
well be said to be the duty to not violate the law in pursuit of assisting the government against
a civil rights lawsuit. The caselaw cited above also makes clear that even when individuals
would otherwise be allowed to access the juvenile case-files under W&IC §827, they would
still need judicial authorization. [Gonzalez, supra, 336 F. 3d at 835.]

The California law protecting juvenile case-files is not some administrative provision
designed to assist government officials in their official duties; it is a law that protects sensitive
and confidential information that all persons, let alone attorneys, are obligated to obey when
accessing or distributing information contained in juvenile case-files. [See Davis v. Scherer,
468 U.S. at 194 -“Officials sued for constitutional violations do not lose their qualified
immunity merely because their conduct violates some statutory or administrative provision.”

W&IC §827 and its protective terms and process requirements also protects family
members legitimate expectations of privacy under the 4 Amendment in juvenile case
litigants of their privacy in their juvenile case file. The 4" Amendment embraces two
questions, 1) whether the individual exhibited an actual expectation of privacy, and, 2)
whether that expectation is one society is “prepared to recognize as reasonable.” [Smith v.
Maryland, 442 U.S. 735, 740 (1979)] The U.S. Supreme Court has held that 4th Amendment

protections may be inferrable from the court's recognition of minors' rights to privacy.

14

 

Plaintiff's Opposition to Defendants’ Motion to Dismiss
Nunes, et al., v. Stephens, et al.
U.S.D.C. Eastern Dist. Cal. Case No. 19-CV-00204-AWI-BAM

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:19-cv-00204-AWI-BAM Document 22 Filed 06/24/19 Page 19 of 19

[Planned Parenthood of Missouri v. Danforth (1976) 428 U.S. 52] As noted, clearly the State
legislature has demanded the Court’s recognition of a minor’s rights of privacy in juvenile
case files, and with such vigor as to make unauthorized access and dissemination a crime!

Governments, attorneys and their respective agents have zero discretion to flout Wel. &
Inst. Code §827 when it suits them, therefore a finding of qualified immunity where there is
an allegation of non-discretionary activity would be improper. Qualified immunity when one
violates laws so very clear on their face, and designed to provided procedural due process and
avoid violations of the parties privacy rights under the 4 Amendment, just does not apply to
absolve the Defendants of their actions.
IV. CONCLUSION

Plaintiffs submit they have adequately alleged every element necessary to proceed into
discovery on the facts and circumstances underlying the actions of these Defendants in
participating in a scheme to circumvent the statutory protections afforded the Plaintiff parents
and children in this case, and ask the Court deny the relief requested by the Defendants’
Motion to Dismiss entirely.

If the Court does not agree, Plaintiffs request leave to amend the Complaint and address
any perceived deficiencies in the allegation of their claims.

Respectfully submitted,
POWELL & ASSOCIATES
Date: June 24, 2019 /S/ Robert R. Powell

ROBERT R. POWELL
Attorney for Plaintiffs

15

 

Plaintiff's Opposition to Defendants’ Motion to Dismiss
Nunes, et al., v. Stephens, et al.
U.S.D.C. Eastern Dist. Cal. Case No. 19-CV-00204-A WI-BAM

 
